DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 09/28/2020, with respect to the rejections of claims 1-8 and 10-22 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Drawings
The drawing filed 09/28/2020 is accepted and entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


In claim 1, at line 16, after “waveform from the model of”,
	“a” has been deleted
	-- the -- has been inserted.
In claim 12, at line 19, after “waveform from the model of”,
	“a” has been deleted
	-- the -- has been inserted.
In claim 22, at line 17, after “model of”,
	“a” has been deleted
	-- the -- has been inserted.


Reasons for Allowance
Claims 1-8 and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matterfor the independent claims could not be found or was not suggested in the prior art. Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a method of periodically receiving, by a processor, a test heartbeat waveform recorded by an ECG device, determining a projection of the test heartbeat waveform onto a model of a heartbeat waveform space that is generated by a principal component analysis on a series of collected heartbeat waveforms, wherein the processor further determines a score based on magnitudes . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792